Citation Nr: 1409321	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include secondary to a low back disability.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the appeal in May 2012 for additional development.

In July 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.  

In November 2013, the Veteran submitted claims of entitlement to service connection for seizures, a left hip disability, and a left leg disorder.  She also has claimed entitlement to increased ratings for chronic headaches, a left knee patellofemoral syndrome, and lumbar degenerative disc disease with osteoarthritis.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2010 VA examination for sleep apnea is inadequate because the examiner failed to consider the appellant's statements regarding in-service incurrence of her sleep problems, as well as her spouse's December 2009 statement concerning the sleep apnea symptoms he witnessed during service.  Further, the examiner failed to address whether the Veteran's sleep apnea is aggravated by her service-connected asthma.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Additionally, a new examination is warranted to determine whether the Veteran has a cervical spine disability related to her documented in-service neck injury.  Although some post-service records have documented only neck pain, without an actual cervical spine disability, the Board notes that the Virtual VA record reflects a January 2010 diagnosis of chronic neck pain with radiculopathy, and a March 2010 diagnosis of a neck strain.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA file, and VBMS file.  The examiner must specify in the report that the claims file, Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for assessing cervical spine disabilities the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of any diagnosed cervical disability.  

(a)  The examiner must specifically address whether the Veteran has had a cervical spine disability at any time since March 2008.  If so, the examiner must opine whether it is at least as likely as not, i.e., is there a 50 percent probability or greater, that any such cervical disorder began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

(b) If the Veteran has had a cervical spine disability since March 2008 but the disorder is not related to service, the examiner must then opine whether it is at least as likely as not that the disability is caused or permanently aggravated by lumbar degenerative disc disease with osteoarthritis.

The examiner must provide a complete rationale in support of any proffered opinion.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  Schedule the Veteran for a VA sleep apnea examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS files.  The examiner must specify in the report that the claims file, as well as Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for assessing the etiology of obstructive sleep apnea disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of any disability.  

(a) The examiner must opine as to whether it is at least as likely as not, i.e., is there a 50 percent probability or greater that sleep apnea began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

(b) If not, the examiner must address whether it is at least as likely as not that sleep apnea is caused or permanently aggravated by asthma.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA and VBMS files.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

